Appeal by plaintiff from a judgment of the Supreme Court, St. Lawrence County, which dismissed his complaint after trial before the court and without a jury. Plaintiff sued to set aside and vacate a deed of real estate made and executed by his late father to defendant, upon the ground that it was without consideration, was induced by undue influence and that the grantor was incompetent. The evidence amply justified the trial court’s finding that plaintiff failed in his burden of proof. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.